Citation Nr: 0328328	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to January 18, 2002 
for the assignment of a 10 percent rating for pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to November 
1972 and from July 1996 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted entitlement to a 10 percent rating for pes planus 
effective January 18, 2002.  The veteran perfected an appeal 
of the effective date assigned for the 10 percent rating.

In June 2003, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Offices of the Board in Washington, D.C.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)] was enacted on November 9, 2000.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and still 
pending before VA on that date.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  The veteran's claim for an 
increased rating was filed in January 2002.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the VCAA is applicable to an appeal of an assigned 
effective date.  See Huston v. Principi, 17 Vet. App. 195, 
202 (2003).

The Board notes that following the assignment of the 
10 percent rating in May 2002 and the veteran's appeal as to 
effective date assigned, the RO did not inform him of the 
evidence required to establish entitlement to an earlier 
effective date.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2002).  
Such notice is specifically required, even in earlier 
effective date claims, such as this, in which it would seem 
that all pertinent evidence would of necessity be of record.  
See the Court's discussion in Huston, 17 Vet. App. at 202-3.  
Remand of the case is, therefore, required.

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30 day response period referred to 
in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal 
Circuit found that the 30 day period provided in 
§ 3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one year period provided for response.  
See 38 U.S.C. § 5103.  Therefore, when informing the veteran 
of the evidence needed to substantiate his appeal of the 
effective date assigned, and barring any subsequent changes 
in the law to the contrary, the RO should inform him that a 
full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


